895 N.E.2d 2 (2008)
PEOPLE State of Illinois, respondent,
v.
Corey D. CLEMONS, petitioner.
No. 106567.
Supreme Court of Illinois.
September 24, 2008.
Leave to appeal, Appellate Court, Fourth District. (X-XX-XXXX).
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its judgment in People v. Clemons, case No. 4-06-0823 (05/01/08). The appellate court is directed to reconsider its judgment in light of People v. Hauschild, 226 Ill. 2d 63, 312 Ill. Dec. 601, 871 N.E.2d 1 (2007), to determine whether a different result is warranted.